TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-04-00606-CV



                                     Dimitry Wanda, Appellant

                                                 v.

                Katherine J. Walters and Richie & Gueringer, P.C., Appellees



       FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT
          NO. GN401381, HONORABLE W. JEANNE MEURER, JUDGE PRESIDING


                            MEMORANDUM OPINION

               Appellant Dimitry Wanda filed his notice of appeal on September 14, 2004. The

district clerk’s office notified this Court on October 12, 2004, that no payment arrangements had

been made for the clerk’s record. By letter of October 19, 2004, appellant was instructed to respond

concerning the status of the appeal by October 29, 2004, or his appeal would be dismissed for want

of prosecution. See Tex. R. App. P. 37.3(b). To date, appellant has not made payment arrangements

or responded in any way to our notice. Accordingly, we dismiss the appeal for want of prosecution.

See Tex. R. App. P. 42.3(b), (c).1




                                              W. Kenneth Law, Chief Justice

Before Chief Justice Law, Justices B. A. Smith and Puryear

Dismissed for Want of Prosecution

Filed: January 28, 2005



   1
      Appellant has not paid the filing fees due in this Court either. See Tex. Gov’t Code Ann.
§ 51.207 (West Supp. 2004-05).